ao Identify Yourself

 

Case 19-20113 Doc1 Filed 07/29/19 Page1 of 69

Fill in this information to identify your case:

United States Bankruptcy Court for the:
District of

 

Case number (if known): ee you are filing under:

¥thapter 7

 

Q Chapter 11 i 2 ; fan. ee - . - oy, :

Qh Chapter 12 | Bod ES oo

© Chapter 13 i EEE Fe Bey LJ Check if this is an
nd amended filing
Official Form 104 ? Alt eo

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

About Debtor.1: About Debtor 2 (Spouse Only in a Joint Case):

» 4. Your full name

Write the name that is on your cael wy, (oPoU
government-issued picture -

identification (for example, First name agp First name ae U WA
your driver's license or |
passport). Middle name * \y Middle name Su) i
Bring your picture rn” :

identification to your meeting Last name on Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr, I, IID Suffix (Sr., Jr, I, uh
2. Ail other names you
: have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
i Last name Last name
First name First name
}
Middle name Middle name
Last name Last name
3. Only the last 4 digits of 4 , ) A c ) QO q
_ your Social Security XXX OK — OK OX I
number or federal OR OR
Individual Taxpayer
Identification number 9x - mx - a
(ITIN)
Official Form 104 Voluntary Petition for Individuais Filing for Bankruptcy page 1

pe

 
 

Case 19-20113 Doc 1

Debtor 1 Y QO — UL Suiwn
First Name Middle Name: Last Name

Filed 07/29/19 Page 2 of 69

Case number (i known)

 

Seg

About Debtor 4:

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

C1 | have not used any business names or EINs.

Dangahe Tax Se vies

Business namj

Include trade names and

He se

About Debtor 2 (Spouse Only in a Joint Case):
sa have not used any business names or EINs.

Business name

 

doing business as names Business name

Kg 11 aqy

EIN

EN

Business name

EIN

EIN

 

 

5. Where you live

ASL HUIS\de Tara co.

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Antun, “ib L225

oA ay t State ZIP Code City State ZIP Code
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for

bankruptcy \e Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

(L} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

U | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 

 
Debtor 1

Case 19-20113 Doc1 Filed 07/29/19 Page 3 of 69

Miidla Name

 

Case number (if known)
Last Name

ee Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file = Chapter 7
CJ Chapter 11
C) Chapter 12
U) Chapter 13
8. How you will pay the fee 11 will pay the entire fee when_I file my petition. Please check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

UL) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

oO | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unabie to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

9. Have you filed for SdNno
bankruptcy within the
last 8 years? L) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District : When Case number
MM / DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is Cl Yes. Debtor Relationship to you
not filing this case with District When Case number, if known

you, or by a business
partner, or by an

 

MM/DD /YYYY

 

 

 

 

Official Form 101

affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /DD/ YYYY
11. Do you rent your LINo. Goto line 12.
residence? DY Yes. Has your landlord obtained an eviction judgment against you?

No. Go to line 12.

CJ Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

Case 19-20113 Doc1 Filed 07/29/19 Page 4 of 69

Debtor 1 Sacaueliy Cog C hung y Case number (known)

First Name Y Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor ([) No. Goto Part 4.
of any full- or part-time
business? jWres. Name and location of business

iF Tax Services
INISidw Tea ec

 

A sole proprietorship is a \
business you operate as an
individual, and is not a

separate legal entity such as AX<I

a corporation, partnership, or
LLC. P P P Number Street

  
 

Name of business,

If you have more than one

sole proprietorship, use a
separate sheet and attach it Polun UD Hf } 2 5
to this petition. . t

City Q

 

State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 104(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

CQ Commodity Broker (as defined in 11 U.S.C. § 101(6))

 

‘a None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smal! business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
Wo. | am not filing under Chapter 11.
For a definition of small 9 P
business debtor, see CJ No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

() Yes. | am filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any ZPNo
property that poses or is
alleged to pose a threat CQ) Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 5 of 69

er LCA UOL Ler dus

First Name V Middle Name Last Name

Case number (if known)

| parts: SE Your Efforts to Receive a Briefing About Credit Counseling

 

 

 

45. Tell the court whether About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
you have received a
briefing about credit You must check one: You must check one:

counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UC) II received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oy certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

\f the court is satisfied with your reasons, youmust
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C) Active duty. 1 am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UC] t received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after I made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement. ,

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about

credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disabifity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

page 5

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 6 of 69

coer Sacayelus Ler Jdunsow

First Name iddle Name Last Name

Case number (if known)

Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

U) No. Go to line 16b.

>] Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(2 No. Go to line 16c.
() Yes. Go to line 17.

16. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7? (2 No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after pres. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and yw No
administrative expenses
are paid that funds will be Cl Yes

available for distribution
to unsecured creditors?

 

 

estimate your assets to
be worth?

() $50,001-$100,000
UI $400,001-$500,000
CJ $500,001-$1 million

CY $10,000,001-$50 million
C) $50,000,001-$100 million
UO $100,000,001-$500 million

18. How many creditors do (] 1-49 Q) 1,000-5,000 LJ 25,001-50,000
you estimate that you P5099 (J 5,001-10,000 (J 50,001-100,000
owe? 100-199 C) 10,001-25,000 (2 More than 100,000
3 200-999
19. How much do you a $0-$50,000 QO) $1,000,001-$10 million CY $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
C2 $10,000,000,001-$50 billion
UO) More than $50 billion

 

 

20. How much do you
estimate your liabilities
to be?

CQ) $0-$50,000

C2 $50,001-$100,000
$100,001-$500,000
$500,001-$1 million

C) $1,000,001-$10 million

(© $10,000,001-$50 million
U2 $50,000,001-$100 million
UO) $100,000,001-$500 million

C2 $500,000,001-$1 billion

L) $1,000,000,001-$10 billion
LI $10,000,000,004-$50 billion
QO) More than $50 billion

 

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

1 request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
‘ with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C_§§ 152, 1341, 1519, and 3571. x A ere yO
* hk of Derfgt 2]

Lhrater 6f Debtor 1,
Executed on Pe 7 27 / G Executed on 4 a

i DD /YYYY / DD //

 
 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

Debtor 1 1g

FirstName iddie Name Last Name

Case 19-20113 Doc1 Filed 07/29/19 Page/7 of 69

Case number (if known)

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

Official Form 101

x poles po— x

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

(2 No

ya Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

we Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

UL) Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 1 19).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

   

 

 
   

 
 

yw oft Debtor 1 MA Signaturé of Debt
Date 07 27 17 27 2017 Date 7 a ? [

MM/DD 7YYYY MM4 DD /YYYY

Contact phone Contact phone

cetiphone ALIO- 37S SY 7G cet nore GO 2GF-6675.
DZ.4 yoko

SH

 

 

Email address \ ac A ol BG C Pelle: Coy Email address Cra Ou

      

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 8 of 69

Fill in this information to identify your case:

 

 

 

 

. 24) yy o
Debtor 1 Acavel Wie rr nsy) 3/4 I iL ”
FirspName PN st Name : ed 9 p if (2: 25
Debtor 2 { ev LA Win AS) “" 6d
(Spouse, ff filing) First Name Middie Name Last Name
United States Bankruptcy Court for the: District of . : BOP Ae “E

ss Q Check if this is an
{if known) amended filing

Case number

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

EE summarize Your Assets

 

_ Your assets
Value ef what you.own

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B......cccccccccssessssssssessessessusssssssssessestessestecsusssvsststsasseassitsiteassseseseeteececcecccs $

1b. Copy line 62, Total personal property, from Schedule A/Bo.......ccscccsesccscssessscsesssecesesscesesece evan vosseseneeeeestseeneesenssesenesessanens $ |

s 1OOS

 

 

 

 

Summarize Your Liabilities

 

Your liabilities
Amount you:-owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) |‘ FO
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) {\ H (4
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of SChedule E/F .....ccccccccscccssessecccocccseeeeecccecee. $

 

Your total liabilities $ Ne, | I]

 

 

 

Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 106!) Jap
Copy your combined monthly income from line 12 of Schedule fo........ccccccsssscssssesssessscssscssecssessssssssssessissisesesereceseeeeeeeesceccccce $

5. Schedule J: Your Expenses (Official Form 1064) | 5
Copy your monthly expenses from line 22c of Schedule J o..ceccccsescccscssssesssessssssessessesssessesssuvatusessssssesstaceeseesiceeeeseeeceec $

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 9 of 69

Debtor 1 Case number (if known)

 

RE answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

(LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

byes

 

7. What kind of debt do you have?

N@Pyour debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official ; TU
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ l

 

 

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ %

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) WAYS
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s WY
9d. Student loans. (Copy line 6f.) s QD

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ D
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + DO
9g. Total. Add lines 9a through 9f. $ j f )

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 10 of 69

Fill in this information to identify your case:

Debtor 1 L CQ ( SN
1 Last Name 3
Debtor 2 ( : hnm

(Spouse, if filing) FirstName ) Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

 

Q) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No .

CU Yes. Name of person

 

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

    

 

igp4ture of pébtor 1

aeO7 AZ 201 ate? 7
ow O72 AP 2019 oe TA?

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

Case 19-20113 Doc1 Filed 07/29/19 Page 11 of 69

Fill in this information to identify your case and this filing:

. a;
Debtor 1 A / K x C \ Uy WO
j i Last Nai
Debtor 2 (¢ N OWNS

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number

 

(J Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

‘

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
C) Yes. Where is the property?
What is the property? Check all that apply. Do not deduct secured claims-or exemptions. Put
O Single-family home the amount of any secured claims on Schedule D:

41.1. Greditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

) Duplex or multi-unit building

 

 

 

LJ Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
CJ Land $ $
CQ) Investment property
- (J Timeshare Describe the nature of your ownership
City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

2) Debtor 1 only

County LJ Debtor 2 only
Q) Debtor 1 and Debtor 2 only Q (eee ins 's yommmunity property
See instructions

 

 

CJ At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i 9
What is the property? Check all that apply. Do not deduct secured clainis or exemptions:-Put
O Single-family home the amount of any secured claims on Schedile D:

 

 

 

 

 

 

 

 

4.2. __ g Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
CQ) Condominium or cooperative Current value of the Current value of the
(Manufactured or mobile home entire property? portion you own?
U3 Land $ $
CI) investment property
: Describe the nature of your ownership
City State ZIP Code 4 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
L) Debtor 1 only
County C} Debtor 2 only
C) Debtor 1 and Debtor 2 only LJ Check if this is community property
CJ Atieast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

Official Form 406A/B Schedule A/B: Property page 1

 

 
 

coe, SOCQuelua

First Name V" “Middle Name

Case 19-20113

low hn

oc 1

Case number (if known)

Filed 07/29/19 Page 12 of 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

What is the property? Check ail that apply. Do not deduct secured claims or exeriptions. Put
ingle-famil the amount of any Secured clainis:on Schedule D:
1.3. U single-fami y home . Creditors Who Have. Claims Secured by Property.
Street address, if available, or other description Q) Duplex or multi-unit building
() Condominium or cooperative Current value of the Current value of the
Q) Manufactured or mobile home entire property? Portion you own?
UJ Land $ $
Q) investment property
City State ZIP Code O) Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
2) Debtor 1 only
County (J Debtor 2 only
UI) Debtor 1 and Debtor 2 only Q Check if this is community property
LL) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ..............cccccccccsscssssssssccecesssesesarscsseseressssusaesessacsecececescecees >

 

 

 

 

 

 

hz Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

No

byes

3.1, Make:
Model:

Year: 0
Approximate mileage

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
CI} Debtor 1 only

De® Debtor 2 only
L) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 1 only

CL) Debtor 2 only

CJ) Debtor 1 and Debtor 2 only

CI At ieast one of the debtors and another

CJ Check if this is community property (see
instructions)

 

Official Form 106A/B

Do not deduct secured claims or exemptions. Put
the amount of any secured claiins on Schedule D:
Creditors Who Havé Claims Secured-by Property.

 

Current value of the Current value of the
entire property? portion you own?

BD.

Do not deduct secured claims or exemptions.:Put
the amount of any secured:claims on Schedule D-
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

 

Schedule A/B: Property

 

page 2

 
 

 

1 Case 19- Ue. 13
Debtor 1 Jaca Yel we Wo

oc 1 Filed 07/29/19 Page 13 of 69

Sy)

 

 

First Name \ Middle Name
3.3. Make: Who has an interest in the property? Check one.
Model: LY Debtor 1 only

Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

Case number (if known)

 

 

C} Debtor 2 only
CI Debtor 4 and Debtor 2 only
CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

CI Debtor 2 only

L) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured claims.or.exemptions. Put
the amount of any Secured claims on Schedule D:
Creditors Who Have ‘Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

Do ‘not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fi ishing vessels, snowmobiles, motorcycle accessories

ZF No

U) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:

 

Year:

Other information:

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, includin
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.
) Debtor 4 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 4 only

Q) Debtor 2 only

) Debtor 1 and Debtor 2 only

Cl at least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured claime-or exemptions: Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

Do Not. deduct secured claims.or exemptions. Put
the amount of any secured claims ort Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

g any entries for pages

 

 

Official Form 106A/B

Schedule A/B: Property

page 3

 

 

 
 

 

 

Case 19-20113 Sh 1 Filed 07/29/19 Page 14 of 69
Debtor 1 Jocauel (re (or ors) Case number (i known),

First Name V Middle Name Last Name

ea Describe Your Personal and Household Items

 

 

Do you.own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Q No

 

Current value. of the
portion you own?

Do not deduct secured-claims
or exemptions;

 

 

BPs. Desoribe......... nn Sl C. housek do ( fem s

7. Electronics

Examples: Televisions and radios; audio, video, Stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

(2 No

 

 

s_ (SO

 

 

¥P Yes. Describe.......... | Ag sno compvier oty 8%

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

io

 

Q) Yes. Describe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
<P No

 

CO) Yes. Describe..........

 

 

 

 

 

 

 

 

 

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
CI Yes. Describe..........
/ 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CI No
Pres. Describe.......... Luertoy al una
OJ OG ¥
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
No

 

CO Yes. Describe..........

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No

 

C] Yes. Describe..........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

 

cf
Yes. Give specific

information. ............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ........scsecsennnnnnnninnatniatnntnsniusivistninainna sisi

 

Official Form 106A/B Schedule A/B: Property

 

 

 

 

page 4

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 15 of 69

cow JACQUE Loe SUIS cee ne

First Name "Middle Name Last Name

Ea Describe Your Financial Assets

Do. you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
Do not deduct secured claims
of-exemptions.

 

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

Ce Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: $

17.2. Checking account: $

17.3. Savings account: $

17.4. Savings account: $

17.5. Certificates of deposit: $

17.6. Other financial account: $

17.7. Other financial account: $

17.8. Other financial account: $

17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts
af No

OD Yes. Institution or issuer name:

$

$

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

 

FP No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about 0
The... ccc 0% %
0% % $

 

Official Form 106A/B Schedule A/B: Property page 5

 
 

EEE EEE EE EE NE

Case 19-20113 .Doc1 Filed 07/29/19 Page 16 of 69

velo (on

{ Middle Name “Tast Name

Debtor 1 Case number (if known)

First Name

 

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

QO) Yes. Give specific
information about

issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEM... $
$
$

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
JX#no
2 Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $.
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

JE No

a Institution name or individual:
Electric: $
Gas: $
Heating oil: $

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Ye No

Issuer name and description:

 

 

 

Official Form 106A/B Schedule A/B: Property

 

ft

 

Ae

.

| |

aA

 

page 6

 

 
 

 

 

A

Case 19-20113 Doc1 Filed 07/29/19 Page 17 of 69

me (a9 Onn) cose number is

iddle Name Last Name

 
   

Debtor 1

 

First Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
a No
CQ) Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

XP No

C] Yes. Give specific
information about them... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

C) Yes. Give specific
information about them....

 

 

f

 

Money or property owed to you? Current value-of the

portion-you own?
Do not deduct secured
claims or exemptions,

28. Tax refunds owed to you

No

Q) Yes. Give specific information
about them, including whether
you already filed the returns j State:
and the tax yea’. ........cccccee

 

Federal:
i

Local:

 

 

29, Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
No

CQ] Yes. Give specific information..............

 

Alimony:
Maintenance:
Support:

Divorce settlement:

AAA A HF

Property settlement:

 

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

No
0 Yes. Give specific information................

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 18 of 69

swe 0Quelite oe Sryunon case number man

 

 

First Name \ Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

‘PNo

Q) Yes. Name the insurance company Company name: Beneficiary:
of each policy and list its value. ...

32. Any interest in property that is due you from someone wko has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

Ye no

 

L) Yes. Give specific information..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No

 

CJ Yes. Describe each claim. 0.

 

 

Surrender or refund value:

R-2)

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

 

Pa& No

C] Yes. Describe each claim.

 

 

hed

 

35. Any financial assets you did not already list

 

 

lo
C] Yes. Give specific information............

 

 

"36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here . ue sesssusesasesssccanvessucssanessesennerssuvensecs bas >

 

 

 

|

 

 

EERE reserve Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
Ono. Go to Part 6. '
L) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

(2 No

Current-value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

C) Yes. Describe.......

 

 

 

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

UL No

 

CI) Yes. Describe.......

 

3

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 8

 
 

 

SO EEE EEE EIDE

Case 19-20113 4 1 Filed 07/29/19 Page 19 of 69

Debtor 1 Jacq v2 Nv We hI Case number (i known)

First Name | Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

CI No

L) Yes. Describe....... 5
41. Inventory

C) No

C) Yes. Describe....... s

 

42. Interests in partnerships or joint ventures

C) No
Cl] Yes. Describe.......

 

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations

(2 No
UO Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

C2 No
UI Yes. Describe........

 

Fs

 

 

 

44. Any business-related property you did not already list
LC) No

Q) Yes. Give specific
information .........

 

 

 

 

 

 

 

PF FA Ff A fF HF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here .........ccsoccrsesssntetntntetstintineinissinntititinananananuuiuiutsnpitetiee ee > TT

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 4.

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
I No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

 

‘or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
LI No
i
$

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 
 

 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 20 of 69

Debtor 1 Kaa uel | Ve (Qe Case number (if known)

First Name \ Middle Name Last Name

48. Crops—either growing or harvested

 

CJ No

L) Yes. Give specific
information.............

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

LI No

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

UL) No

 

CJ Yes. Give specific
information.............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here o.oo cccccccccccccsccccccssssssssssssseseeeeeee ws seesssssseecessiusesesssnsuassessiceesesesueces >

 

 

 

 

EAE ve scrive All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

= No
L) Yes. Give specific
information. ............

 

 

i

 

54. Add the dollar value of all of your entries from Part 7. Write that MUM! HELE once cccccccsccceeecscessetssssecssecasesssssesesens >

 

 

 

 

ee vise the Totals of Each Part of this Form

55. Part 1: Total real estate, Vine 2... aeecossescssnnsntntctintntntntntsessanenennasisieinusninamananunsaiaustuuniiieecc >

56. Part 2: Total vehicles, line 5 $ io OD

57. Part 3: Total personal and household items, line 15 $ AND

58. Part 4: Total financial assets, line 36 $. KL
59. Part 5: Total business-related property, line 45 $ ©)

60. Part 6: Total farm- and fishing-related property, line 52 $ OD
61. Part 7: Total other property not listed, line 54 +s D

ne
62. Total personal property. Add lines 56 through 61. ........ccc.s....-.. $ { OV Copy personal property total =>

63. Total of all property on Schedule A/B. Add line 55 + line 62

 

 

 

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 

 
 

 

EE EEL EO SE EE ee

Case 19-20113 Doc1 Filed 07/29/19 Page 21 of 69

Debior1 — <JKAL AUC _ (22. Cr Xt }
cine CORO Ain Sannin

(Spouse, if filing) First Name Middle Name Last Name ‘

 

 

 

omnes |

 

United States Bankruptcy Court for the: District of

Case number QJ Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in. dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

J You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property andline on. Current value ofthe _ Amount of the exemption you claim Specific laws that allow exemption

 

Schedule A/B that lists this property portion you own
Gopy the value from Check only one box for each exemption.
Schedule A/B
Bie \VUe YO g
description. § ——————_-—__-_._ § $

Line from 4 L) 100% of fair market value, up to \\ OSC on a ny4
Schedule A/B: g “ any applicable statutory limit i
Brief Wouseha d Hers \ SS
description: $ Ls
Line from ( 2 C1 100% of fair market value, up to OM AY df (nV.
Schedule A/B: any applicable statutory limit AA 4 i Lf

. + “Cl .
Sein QLOCHIWUCS 5 ID as - .
Line from . (2 100% of fair market value, up to MOXY mah 4
Schedule A/B: any applicable statutory limit / f

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

BT
Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 Oh

 

 

 
 

 

EE EEE IEEE OOO

Case 19-20113 Doc1 Filed 07/29/19 Page 22 of 69

Debtor 1 Jacq (livia. (Qe unm Case number (if known)

First Name \ Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page
Brief description of the property and tine Current value-of the - Amount of the exemption you claim Specific laws that allow exeniption
on Schedule A/B that lists this property portion you: own
Copy the value from Check only one box for each exeription
Schedule A/B
Brief alSMune aD .
description: j $ Os . : :
Line from | | [) 100% of fair market value, up to | \O SC A h ’
Schedule A/B: any applicable statutory limit Y ‘ LI
Brief
description: $ Os
Line from CO 100% of fair market value, up to
Schedule A/B;_ ———— any applicable statutory limit
Brief
description: ———__——_—___——._ Os
Line from C) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from Cd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C2) 100% of fair market value, up to
Schedule A/B: ————~ any applicable statutory limit
Brief
description: —_—_____—_—_—_ § mr
Line from C1 100% of fair market value, up to
Schedule A/B: ——__| any applicable statutory limit
Brief
description: $ tls
Line from C} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; =§=£=——————_—_—__——_ § Os
Line from C1 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description. § —————_—_—__—___ § i$
Line from (J 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: —_—_—_—_——_———_ 5 Og
Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——————___——_ $§ Os
Line from C2 100% of fair market vaiue, up to
Schedule A/B:. —-—— any applicable statutory limit
Brief
description: $ ig
Line from (2 100% of fair market value, up to

 

Schedule A/B: ~——— any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2_ of 3

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 23 of 69

Fill in this information to identify your case:

Debtor 1 JACOWL UH 0) j mM

 

 

 

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of
Case number

(if known) C] Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property? .
C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report-on this form.
po Yes. Fill in all of the information below.

Ca List All Secured Claims

2, List all secured claims. |f a creditor has more than one secured claim, list the creditor separately Amo
for each claim, If more than one creditor has 9 particular claim, list the other.creditors in Part 2. Do not dedu
As much as possible, list the claims in alphabetical order according to the creditor's name. i

2M WQ- (au) Describe the property that secures the claim:

 

  

 
 
   

 

 

 

VOX [dlo (Golo Cheuy HHR

Number "Street

 

 

 

As of the date you file, the claim is: Check all that apply.

a j : + 7 0 Contingent
\J\ OU unliquidated

 

 

City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C} Debtor 1 only kan agreement you made (such as mortgage or secured
Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
Q Atleast one of the debtors and another 1 Judgment lien from a lawsuit

C1 other (including a right to offset)
Q) Check if this claim relates to a

community debt L 4
vomnDate debt was INCUTTCD erent 4 digits of account number 9 ©...

 

 
  

Describe the property that secures the claim: $ $

 

 

Creditor’s Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
( Unliquidated
. City State ZIP Code QO Disputed

Who owes the debt? Check one. Nature of lien. Check all that apply.

Q) Debtor 4 only O An agreement you made (such as mortgage or secured

C) Debtor 2 only car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit
Other (including a right to offset)

Q) Debtor 1 and Debtor 2 only
QD Atleast one of the debtors and another

Ooo

Q) Check if this claim relates to a
community debt

__Date debt was incurred = . cmme,2aSt 4 digits of account number __

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 4 of fa

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 24 of 69

Debtor 1 aca vel Wa Loo J nso Case number (if known)

| Middie Name Last Name

 

 

Cr List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part-1. For example, if a collection
agency is trying to collect from.you fora debt you owe to someone-else, list the creditor in:Part 1,.and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part-4, list the additional:creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill.out or submit this page.
| \Qhany Cette \y | / On which line in Part 1 did you ye the creator «|
Aq AQ , - | Last 4 digits of account number T_ al. 4
Number Street ‘
WHA, O1 QdO¥-}-
WINSWIA , 01 .
City JD a State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber =
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_—
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last4 digits of accountnumber =
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page Ou 2

 

 

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 25 of 69

Fill in this information to identify your case:

Debtor 1 . ACQvel We ze
Debtor 2 Uvou fh Vv WW

(Spouse, if filing) First Name =) Middle Name

United States Bankruptcy Court for the:

Case number

dors

Last Name

District of

 

 

(If known)

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Contin

any additional pages, write your name and case number (if known).

| Part 4: | List All of Your PRIORITY Unsecured Claims

CL] No. Go to Part 2.
es.

2.. List all of your priority unsecured claims. If a:creditor has more than one
each claim listed, identify what type. of claim itis. Ifa claim’has both priority and nonpriority amounts, list that claim here and show-both priority and
honpriority amounts. As much as possible, list the claims.in alphabetical ord
unsecured claims, fill out the Continuation Page of Part 1. If more than one

1. Do any creditors have priority unsecured claims against you?

(Foran explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

ity tate ZIP Code

Who incurred the debt? Check one.

~ Debtor 1 only

O) Debtor 2 only
© Debtor 1 and Debtor 2 only
) At least one of the debtors and another

CO) Check if this claim is for a community debt

Is the claim subject to offset?

CI] No
C) Yes

 

“otal claim

Last 4 digits of account number AM af § \\ lo

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
CO) Contingent

C) unliquidated

QO Disputed

Type of PRIORITY unsecured claim:

OQ) Domestic support obligations
Taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

priority unsecured claim, list the creditor separately for each claim. For

ler. according to the creditor's name. If you have.more than two priority
creditor holds.a particular claim, list the other.creditors in Part 3.

CJ Check if this is an
amended filing

12/15

uation Page to this page. On the top of

   

  

Priority” ~~‘ Nonpriority _
amount amount

sll 5

 

 

b2 AD Wwansprhwy Fitna ky
: Prigyity Creditor's Nante

0. Bex ea

Number Street

 

to | Hmnexe, WO Ag |

Who incurred the debt? Check one.

YP Debtor 1 only
O Debtor 2 only

Q Debtor 1 and Debtor 2 only
L) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

C1 No
QO) Yes

Last 4 digits of account number “1 4 45 5 $ WW

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

QO) unliquidated

Q Disputed

Type of PRIORITY unsecured claim:
OC Domestic support obligations
C) taxes and certain other debts you owe the government

( Claims for death or personal injury while you were
intoxicated

OQ) other. Specify

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

Filed 07/29/19 Page 26 of 69

Case number (i known)

  

Debtor 1

 

Last Name

} Part 4: | Your PRIORITY Unsecured Claims — Continuation Page

_ After listing any entries. on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Fl State of NI) CCU caaguarnanernm [of 3.0 WS. is
ANS WDres St Hy), was the debt incurred?

Number Street

 

   

As of the date you file, the claim is: Check all that apply.

(athmoe, MU) IH) O contngen

State ZIP Code Q) unliquidated
Q Disputed

 

Who incurred the debt? Check one.
O) Debtor 4 only Type of PRIORITY unsecured claim:

SPoebtor 2 only

C) Debtor 1 and Debtor 2 only
(1) Atleast one of the debtors and another

C2 Domestic support obligations
SP Taxes and certain other debts you owe the government
O Claims for death or personal injury while you were

C) Check if this claim is for a community debt intoxicated
C) other. Specify

 

is the claim subject to offset?

Q No
L) Yes

ei MD “Tare Kpx Tah fh. Last 4 digits of account number YS oO Y Av) s bh
D 6: tix Th ee » When was the debt incurred?

Number Street

 

As of the date you file, the claim is: Check all that apply.

CAME MD AGI a cere

 

 

 

“City State ZIP Code Q) unliquidated
OQ Disputed
Who incurred the debt? Check one.
(J Debtor 1 only Type of PRIORITY unsecured claim:
PP eptor 2 only

OQ Domestic support obligations

Debtor 1 bter 2 onl
O Debtor 1 and Debtor only Q) Taxes and certain other debts you owe the government

At least th
a east one of the debtors and another C] Claims for death or personal injury while you were
) Check if this claim is for a community debt intoxicated
Q) other. Specify

 

is the claim subject to offset?

 

 

 

 

QO) No

O) Yes

beatae 5 euch BequyT Last 4 digits of account number 5 OY UU4AD ly N52. $
Number Uo! “Kiidue Thuy When was the debt incurred?

As of the date you file, the claim is: Check alt that apply.

Quan Coenre, KID LIOWZ Q Contingent

 

 

State ZIP Code O unliquidated
QJ Disputed
Who incurred the debt? Check one.
() Debtor 1 only Type of PRIORITY unsecured claim:
Debtor 2 only

CQ) Domestic support obligations
QC) Taxes and certain other debts you owe the government
Q) claims for death or personal injury while you were

CQ) Check if this claim is for a community debt intoxicated
C2 other. Specify

Q) Debtor 1 and Debtor 2 only
UI Atleast one of the debtors and another

 

 

Is the claim subject to offset?

(A) No
Q) Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims veadrot F]

 
 

Wo Loe 19-2011
Debtor 4 Jacqui iq

FirstName =~ aCe Name Lee Name

 

 

 

 

 

 

EEE your PRIORITY Unsecured Claims — Continuation Page

Filed 07/29/19 Page 27 of 69

Case number (if known)

Doc 1

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any-entries on this page, number. them beginning with 2.3, followed by 2.4, and so forth: - _ Nonrionity
: - _ amount
p ror Ye Wyo. A st r LY 1 Last 4 digits of account sumver t 4 5 5; Wd; ‘Uo. .
riori pe srhtame
Kitch ths When was the debt incurred?
es Street
As of the date you file, the claim is: Check all that apply.
Gun WYP, UD MO) (Contingent
City State ZIP Code Q Uniiquidated
Q Disputed
Who incurred the debt? Check one.
7P debtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C} Domestic support obligations
Q) Debtor 1 and Debtor 2 only .
Taxes and certain other debts you owe the government
C2 At least one of the debtors and another . . ,
CD claims for death or personal injury while you were
) Check if this claim is for a community debt intoxicated
CD other. Specify
Is the claim subject to offset?
OQ) No
Cl) Yes
fy
Af WOU Yd .qA
Apes Det tap 4 digits of account number ( tT so $__j4\ _ §
Pri editor's Name
When was the debt incurred?
XO DX reet
As of the date you file, the claim is: Check all that apply.
‘Daven 0% SD coninge
City "Sate ZIP Code Q Unliquidated
Q Disputed
Who incurred the debt? Check one.
XDbebtor 1 onty Type of PRIORITY unsecured claim:
O Debtor 2 only C) Domestic support obligations
C] Debtor 1 and Debtor 2 only .
axes and certain other debts you owe the government
Q) Atleast one of the debtors and another g . _ .
Ciaims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
QJ other. Specify
Is the claim subject to offset?
C] No
QC) Yes
: Last 4 digits of account number LL $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q unliquidated
a Disputed
Who incurred the debt? Check one.
(J Debtor 1 only Type of PRIORITY unsecured claim:
O Debtor 2 only Q) Domestic support obligations
Q) Debtor 4 and Debtor 2 only .
O) Taxes and certain other debts you owe the government
C1 At least one of the debtors and another . .. .
C) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
O) other. Specify
Is the claim subject to offset?
(2 No
Q] Yes

 

 

 

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

ver, SOCQUBHE (BRE

First Name ¥" Middle Name Last Name

 

IEEE EEE EISEOSS'SSSS ne

Filed 07/29/19 Page 28 of 69

Case number (if known)

Y)

List All of Your NONPRIORITY Unsecured Claims

 

es

claims fill out the Continuation Page of Part 2,

Fe] Yen Comma
KS Creditor’s Name" y a

LO. “tx Yd ~
‘Pawes, 1x SKY

City State ZIP Code

op

Who incurred the debt? Check one.
bP Debtor 1 only

C2 Debtor 2 only

(2 Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

1 Check if this claim is for a community debt

Is the claim subject to offset?
C) No
U) Yes

3. Do any creditors have nonpriority unsecured claims against you?
CD No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all.of your nonpriority-unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor hag more than one
nonpriority unsecured claim, list the. creditor separately foreach claim. For each claim listed; identify what type of claim it is. Do.not
included in. Part. 1<1f more than one creditor holds a particular claim;

list the other creditors.in-Part

Last 4 digits of account number L ly b oO

When was the debt incurred?

—

As of the date you file, the claim is: Check ail that apply.

QO Contingent
Q) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
Noe Other. Specify

 

Pred

3.If you have-more than three nonpriority unsecured

list claims already

 

*

im

 

VORESINE Wasive

Ngpprigss Erpditors Name wy)
le Dade TW

City

¥YOI0

ZIP Code

 

Who incurred the debt? Check one.
AB Debtor 1 only

Q) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

© Atleast one of the debtors and another

OQ) Check if this claim is for a community debt

 

Is the claim subject to offset?

C) No

So
6

D>
Last 4 digits of account number TU
When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

CQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
C1 other. Specify

 

Ag
}

s ), IO

 

le | edwian a Aeaases

Nénpriority Creditor's Name :
WW Cues Coot Stet

Porters, Wp Hiab

City State ZIP Code

Who incurred the debt? Check one.
ebtor 1 only

C) Debtor 2 only

QO Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
C] No
C} Yes

 

Last 4 digits of account number oO UY Y |

When was the debt incurred?

Se

As of the date you file, the claim is: Check all that apply.

O Contingent
(J Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

C2 other. Specify

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

pags} of |

 
 

 

 

ase 19-20113 ,Doc1 Filed 07/29/19 Page 29 of 69
Debtor 4 4 UP, Wo J

d 0 Case number (i known)
First Name Y Middle Name Last Name

 

   

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

ee t
_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth: _ Fotal slaim

AG Pruarr Sik Porc Last 4 digits of account number DoS 5 NO.

Nongpriori ditor’s Name
AS tr (oon Streat When was the debt incurred?
SOX En | S, SD 5) jou As of the date you file, the claim is: Check all that apply.

 

 

 

 

State ZIP Code CQ) Contingent
QO) Unliquidated
Who incurred the debt? Check one. Q) Disputed
ebtor 1 only
OC) Debtor 2 only Type of NONPRIORITY unsecured claim:

Cl Debtor 1 and Debtor 2 only

OQ) Student loans
CI At least one of the debtors and another

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 38 other. Specify

No
C} Yes

Ka ESP) Wize, Last 4 digits of account number 2 oO lA $ IAA

priority Creditors Name
aD) S. Poadbene Cone When was the debt incurred?
{
ber
As of the date you file, the claim is: Check all that apply.
Nox fal SD FATICV
City

State ZIP Code O Contingent
(2 Unliquidated
CJ Disputed

OQ) Check if this claim is for a community debt

 

 

 

 

Who incurred the debt? Check one.

Debtor 4 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only

©) Student foans
C) At least one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Pe otner. Specify

3 No
C) Yes

$
ma oovra) (YO Fore Last 4 digits of account number OW i J
Nonpriorit# Credi Name
2 Ox AYOX When was the debt incurred?
mber . Sst 7 oe
Stt fo \Co Cy, NT wu () As of the date you file, the claim is: Check all that apply.
u

ZiP Code C) contingent
oO Unliquidated
Q Disputed

C2} Check if this claim is for a community debt

 

Who incurred the debt? Check one.

>t Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
QO) Debtor 1 and Debtor 2 only

OQ) Student loans
CQ) At least one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI) Debts to Pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Sab Other. Specify

UO No
LY) Yes

O) Check if this claim is for a community debt

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims seo ot

 
 

Debtor 1 yacg etine’” On * yensen

irst Name Middle Name Last Name

 

Filed 07/29/19 Page 30 of 69

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

Vy

 

 

Cob) One Poe
VO Tx We)
SAG Cay OT SHED

State ZIP Code

Who incurred the debt? Check one.

Whebtor 1 only

C) Debtor 2 only
() Debtor 4 and Debtor 2 only
C0 Atleast one of the debtors and another

CQ) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

G4

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
C2) Untiquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

CD Student loans

me Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

SEY other. Specify

 

Total claim

GE

 

MI veut Ono Fan

 

 

 

 

Wey Saker
WN 1 (99

(AS Were,
City U

Who incurred the debt? Check one.
ASDbebior 1 only

Debtor 2 only

QQ Debtor 4 and Debtor 2 only

(2) Atleast one of the debtors and another

 

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Q No
C] Yes

Last 4 digits of account numbe( OY +

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
O) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

() Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

os Other. Specify.

 

 

ChecutQne Pou
PO: Go” 96842 |
Gis \i e005 ww Sa

State ZIP Code

Who incurred the debt? Check one.
YP debtor 4 only

CI) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

No
Cl) Yes

 

Official Form 106E/F

 

Last 4 digits of account number lo ek

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
as] Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

pa Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

YGF

 

 

page bret 2 |

 
 

sews NCQA

First Name Y Middle Name Last Name

“IN 07/29/19 Page 31 of 69
Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

— —— a

 

i

 

 

S Sto “AS
"Paul, MN ASIW

City State ZIP Code “

 

Who incurred the debt? Check one.

PWPebtor 1 only

OQ) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

C] No
QQ Yes

After listing any entries on this page; number them beginning with 4.4, followed by 4.5, and so forth:

, .
Last 4 digits of account number SUO j

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ) Contingent
O1 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QQ) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UC) Debts to pension or profit-sharing plans, and other similar debts

Apter. Specify.

 

 

MY Gaon Wc
fe Pox (365
(Car CA ly sé

Who incurred the debt? Check one.
Evebior 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

IN

Great State ZIP Code

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CI No
Q) Yes

AIS 9

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C3 Debts to pension or profit-sharing plans, and other similar debts

eo Other. Specify

 

Said

 

(YUdlland_ fundwa

05, LX HAD
n Tiga, (A 4Ud

   

 

q

City State ZIP Code

Who incurred the debt? Check one.
AF Pebtor 1 only

OC) Debtor 2 only

©) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

CD Check if this claim is for a community debt

Is the claim subject to offset?

(Q No
C} Yes

 

Last 4 digits of account number “ol __ @

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ) unliquidated
Zs Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts
U Other. Specify

CN
Cy
PX)

 

Official Form 106E/F Schedule E/F:

 

Creditors Who Have Unsecured Claims

 

 

 

page \, a
 

EEE?" OO EE

Filed 07/29/19 Page 32 of 69

Debtor 1 JOC Wie BU Satis)

 

 

 

 

First Name ¥' Middle Name Last Name

Case number (i known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

~— _vten

After sting any entries.on this page, number them beginning with 4.4, followed by 4.5, and so forth:

UB

Sella Rocovery
DO (Oo mate, Bud F100
(Wfol iC, VA AS500.

State ZIP Code

 

Who incurred the debt? Check one.

\eDebtor 1 only

C} Debtor 2 only
(C) Debtor 1 and Debtor 2 only
CI At least one of the debtors and another

Q) Check if this claim is for a community debt

ts the claim subject to offset?

QO No
C] Yes

Lt9

As of the date you file, the claim is: Check all that apply.

Last 4 digits of account number 2)

When was the debt incurred?

QO Contingent
CQ) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(} Student loans

C) Objigations arising out of a separation agreement or divorce that
ig 9
you did not report as priority claims

C) Debts to Pension or profit-sharing plans, and other similar debts

pdOther. Specify

 

 

 

EM Oth Rocovery

Nonpfiority Cregitor's Name

C Brat Py Hoo
(po Qi VA Jad

State ZIP Code

Who incurred the debt? Check one.

~~ Debtor 1 only
CQ) Debtor 2 only
C) Debtor 1 and Debtor 2 only
O) Atleast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

L] No
Q) Yes

Last 4 digits of account number 0 xd}

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
C2) Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

seP Other. Specify

FOF

 

—

 

Official Form 106E/F

é

Walvrart

0 Bx Tsuay
Orlando, PL 49SFb

State ZIP Code
Who incurred the debt? Check one.

WPevtor 1 only

C) Debtor 2 only

O) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

CJ No
QO) Yes

Last 4 digits of account number th [ oD
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
©) uUnliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

von bart |

 
 

 

EE LITLE! EE OEE ee

ase 19-20113 \ Doc 1 Filed 07/29/19 Page 33 of 69
Debtor 1 Secaw ie LOL.

First Name ¥ Middie Name Last Name

Case number (if known)

   

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on.this page, number tham beginning with 4.4, followed by 4.5, and so forth,

‘ i P Vrospor iar Ct Dig CQ. Last 4 digits of account number AM YO . / UY yf
aay UN Shreat AZTD When was the debt incurred?
mela i Qn Cy “OO, (A QU { OS As of the date you file, the claim is: Check all that apply.

State ZIP Code QO Contingent
Q Unliquidated
Q Disputed

 

 

 

Who incurred the debt? Check one.

PPoetor 1 only

Q) Debtor 2 onty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

Q) Student loans
CD At least one of the debtors and another

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Vb Other. Specify

CJ No
C) Yes

C) Check if this claim is for a community debt

 

A Ar Kau \e urls Last 4 digits of account number OD Td Y $ 4 OAS

Nopprionty lor's-Name
Ae Ohont Ro When was the debt incurred?
peyto Streat
. yor OH WA As of the date you file, the claim is: Check all that apply.
4

 

 

 

 

 

City State ZIP Code Q Contingent
 untiquidated
Who incurred the debt? Check one. ( Disputed

eF Debtor“4 only

Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only

Q) Student loans
C1 Atleast one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? JED other. Specify

(No
C) Yes

| 2 CA 2
um ' S594 bald
ron We W Cas Last 4 digits of account number “/ J

priority Ceeditor's Name
p 0) By AKS x When was the debt incurred?

‘ t

urpber Street . . a

Viuuttany ] (1D (Vk ] | 4 AY As of the date you file, the claim is: Check all that apply.
City t ?

State ZIP Code QO Contingent
CG Untiquidated
Q Disputed

CQ) Check if this claim is for a community debt

 

 

Who incurred the debt? Check one.

Phettor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

CO student loans
C) Atteast one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? SG other. Specify
QC) No

Q) Yes

CQ Check if this claim is for a community debt

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims rece No p |

 

 
 

 

NN SRE OO ris

Case 10-20113 ois 07/29/19 Page 34 of 69
Debtor 1 aver J Case number (if knawn)

Cat Name Middle Name Last Name

 

   

Your NONPRIORITY Unsecured Claims — Continuation Page

—

 

  

After listing any entries on this page, number them beginning with 4.4, followed by 4:5, and so forth. | Total claim 7

H Kadis &) [ One f Last 4 digits of account number AFC At § Ay :

rity Creditor’s Na
SL J Sugpac D, XQ, When was the debt incurred?
Ne N. . wos
Ker 4 iq (YY As of the date you file, the claim is: Check all that apply.
' ?

City — State ZIP Code Q) Contingent
Q) unliquidated
Q Disputed

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

YF Debtor 1 only

C) Debtor 2 only Type of NONPRIORITY unsecured claim:
OQ) Debtor 1 and Debtor 2 only

OQ) Student loans
0) Atteast one of the debtors and another

QQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? “fether. Specify

CI No
U) Yes

mi) Venton Last 4 digits of account number by ) | a oO a Y. 9
y 0. YOR When was the debt incurred?

0;
tt 0 uy a \) A ( y | 0) As of the date you file, the claim is: Check all that apply.
State

ZIP Code QO Contingent
am] Unliquidated
() Disputed

QO) Check if this claim is fora community debt

 

 

aoufomet

 

 

Who incurred the debt? Check one.

Phevior 1 only

Q Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

OQ) Student loans
CQ) Atleast one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
-Is the claim subject to offset? Ne@ Other. Specify

U No
CJ Yes

i ocd, my

IA nadsty) (2) Last 4 digits of account number YY. 6 sAY |

rigrity Creditors Name
No Vey, q LOteKs TX \Y When was the debt incurred?
Street se
houien Ilo VID H (OK As of the date you file, the claim is: Check all that apply.

State ZIP Code () Contingent
Q) unliquidated
Q Disputed

QO) Check if this claim is for a community debt

 

 

Who incurred the debt? Check one.

Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

Q Student loans
OQ) Atteast one of the debtors and another

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Qi Check if this claim is for a community debt " . —
O Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

Is the claim subject to offset? Serother. Specify
OC} No
Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Oar ol

 

 
 

ower SOCQuehiite CA" 0

Middle Name Last Name

  

 

oc 1, Filed 07/29/19 Page 35 of 69

Case number (it known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

q

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and séforth.

Last 4 digits of account number WU 5 + |

 

i

BOS

State ZIP Code

 

ftlane, GA

Who incurred the debt? Check one.

ERevtor 1 only

C) Debtor 2 only
Q) Debtor 4 and Debtor 2 only
CO) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
(0 Yes

2

qa Vec ache St -\ £ tL When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent ’
QO) Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

OQ) Student toans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UI Debts to pension or profit-sharing plans, and other similar debts
CQ) other. Specify

 

 

2 fcnoy

4 SGinote Plu #15
Tower AL anos

City State

i,

 

ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

= Debtor 2 only
() Debtor 1 and Debter 2 only

(2 Atleast one of the debtors and another
C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

Collochon Srvices

aYS
,
Last 4 digits of account number O Y

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO Contingent
oO Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other similar debts

Dh other. Specify

 

 

wpe

onpriogity Creditor's Name

we Lasal(e

Street

Chu cag, Th

Who incurred the debt? Check one.
( Debtor 1 only

MebDebtor 2 only

CI Debtor 41 and Debtor 2 only
CQ Atleast one of the debtors and another

Sth FADO
LOW |

State ZIP Code

QC) Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
L2 Yes

 

Official Form 106E/F ~

 

OU’

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QC] Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

eP Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

 

page \l of |

 
 

Doc 1

ase Con. 9-201 1
Debtor 1 aca Wei Wn

First Name Middle Name Con we

fe NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on:this page, number them beginning with 4.4, followed by 4.5; and so forth:

 

 

2 Pruand Sot Pow
a ta Gh Sheet
lay Fat, SDF) lay

State ZIP Code

 

Who incurred the debt? Check one.

Q) Debtor 1 only
ebtor 2 only
Q Debtor 1 and Debtor 2 only
L} At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

aN
Q] Yes

 

Filed 07/29/19 Page 36 of 69

Case number (if known)

—

Last 4 digits of account number | U UY Y

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
(3 Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CI} Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
C Other. Specify

 

 

» AGO

 

1 0-Woc 4
(1 Vr A _ $4154

Who incurred the debt? Check one.
Q) Debtor 1 only
ebtor 2 only
C) Debtor 1 and Debtor 2 only
CQ) At least one of the debtors and another

 

C) Check if this claim is for a community debt

Is the claim subject to offset?

CQ) No
QC) Yes

Last 4 digits of account number | G &

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
C) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student toans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

SLeother. Specify

 

ATT)

 

land  Fundire

0 E Hig, Fearne Kd ap

ae “Mr __ 48084

City 7) State
Who incurred the debt? Check one.

Q) Debtor 1 only
ebtor 2 only
C Debtor 1 and Debtor 2 only
OQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

 

FILL

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

oO Contingent
Cl) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

jeeother. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

pecel due “7
 

Debtor 1

First Name Middle Name Last Name

fe NONPRIORITY Unsecured Claims — Continuation Page

se

 

Fees 19-20113 {Doc 1 Filed 07/29/19 Page 3/ of 69
VWie_ -

Case number (if known)

 

 

tak Yerfechy o\echan
WS “ES. FOL
Oem” oT %oo6y

City q State ZIP Code

 

Who incurred the debt? Check one.
OQ] Debtor 1 only

Pvebtor 2 only
CQ) Debtor 1 and Debtor 2 only
C1 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

is the claim subject to offset?

CJ No
QO) Yes

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5; and so forth:

Last 4 digits of account number ~ __ A F |

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

) Contingent
QO) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

O) Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
CY other. Specify

AMO

 

“Total claim

 

ts Yt fol Vo Recovery
20 Wiprote Flug HD
Motple, WA dat,

State

 

ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only
Debtor 2 only
C) Debtor 1 and Debtor 2 oniy
CQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

LI] No
Q) Yes

Last 4 digits of account number “) 5. 5S

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QQ) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C} Debts to pension or profit-sharing plans, and other similar debts

Sb Other. Specify

 

Xv

A156

 

 

OVS Minne Aye,

Saas Sh HOY

State

Who incurred the debt? Check one.

DQ Debtor 1 only
ebtor 2 only
C) Debtor 4 and Debtor 2 only
CQ Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

C No
Cl Yes

 

Last 4 digits of account number g 4 log

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

O Contingent
(J Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

O Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

pa Other, Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

paoel Our 4

 
 

 

 

\ eh @,19-20113 f c1_,Filed 07/29/19 Page 38 of 69
Debtor 1 Saag VQ C rey) Case number (if known)

First Name 1” Middle Name Last Name

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

After listing any.entries on this page; number them beginning with 4.4, followed by 4.5, and so.forth.

A Py § Noor 2 Last 4 digits of account number 4 OY $ \4, (XY
loppriosity Chegitor’s Name \ aa ;
/ FAY When was the debt incurred?

aN Fran YO (4 "FY ( ( )' ) As of the date you file, the claim is: Check all that apply.
( A j
City ‘

State ZIP Code Q) Contingent
2 Unliquidatea
Q Disputed

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.
Q Debtor 1 only

SP debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

Q) Student loans
C) Atleast one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that

 

QO) Check if this claim is for a community debt you did not report 8s Priority claims oe
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? po Other. Specify .
QO No
C) Yes

 

 

 

AC recid~ Syhat WS Qos Last 4 digits of account number dD | 5 © WY, D0
TA Uibarty Rd #50Y When was the debt incurred?
Ca 5 are LUD yy 20 As of the date you file, the claim is: Check all that apply.

State ZIP Code O) Contingent
Q Unliquidated

Who incurred the debt? Check one. OQ Disputed

Q) Debtor 1 only

BP ebtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 4 and Debtor 2 only

QO) Student loans
CD Atteast one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
QO) Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? JPother. Specify

O) No
C) Yes

 

 
 

¥
Last 4 digits of account number Bb 5) . t )

When was the debt incurred?

 

19)

N Street * -
Crean | lp Y ey As of the date you file, the claim is: Check all that apply.
= S.
i

 

City State ZIP Code CJ Contingent
2 Unliquidated
Who incurred the debt? Check one. ©) Disputed

C) Debtor 1 only

ebtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

Q) Student loans
OO Atleast one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that
Q} Check if this claim is for a community debt you did not report as priority claims .
Q) Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? Other. Specify

C) No
Q) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nage 4 of my

 

 
 

Filed 07/29/19 Page 39 of 69

Case number (i known)

soon JOC QIERE LIE. ie

“Fitst Name ] Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

res

Wt Qospregnd

“POs Lah
Gremio XL _ JAA?

State “ZIP Code

 

Who incurred the debt? Check one.
C) Debtor 1 only

RPhebtor 2 only

O) Debtor 1 and Debtor 2 only
O) Atieast one of the debtors and another
QO) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
L) Yes

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth:

Total claim

IYS AWE

As of the date you file, the claim is: Check all that apply.

Last 4 digits of account number _\—

When was the debt incurred?

Q Contingent
Q) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

pv Other. Specify

 

 

 

 

Ca Cre. ?
FO AX" [250k
Candy 6 Dds.

State ZIP Code
Who incurred the debt? Check one.

O) Debtor 1 only
ebtor 2 only
C) Debtor 1 and Debtor 2 only
C) Atleast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

Q) No
Cl Yes

hls
Last 4 digits of account number | 4 Oo

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
C2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

OQ) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Dd Dotner. Specify.

 

 

of

 

 

O. Bx

 

 

(2.05

 

(UL ag 85

State ZIP Code

ty | Stree
anda,
City

Who incurred the debt? Check one.

OD) Debtor 1 only
Pedebtor 2 only

(CQ Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

QO Check if this claim is for a community debt

Is the claim subject to offset?

C] No
C) Yes

 

Last 4 digits of account number OL 4 A

When was the debt incurred? |

As of the date you file, the claim is: Check all that apply.

Q Contingent
1 Untiquidated
a Disputed

Type of NONPRIORITY unsecured claim:

L) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

Seater. Specify

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

pagel Or df
 

 

First Name q Middle ut

 

EE I LIS'S=*SSSN= on ee

on 07/29/19 Page 40 of 69

Case number (it known)

 

= NONPRIORITY Unsecured Claims — Continuation Page

 

HI Hoye Depot

After listing any entries on this page, number them beginning with 4.4, followed by 4:5, and:so forth.

Last 4 digits of account number —_/ 9 a

 

WgR lam
“Sob all SD

State

Who incurred the debt? Check one.
() Debtor 1 only

preter 2 only
Debtor 1 and Debtor 2 only

CO Atteast one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

CI No
QO) Yes

SH

ZIP Code

a

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
CQ) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts
SF Other. Specify

TE

Total claim

 

 

 

Last 4 digits of account number bo Q Ya

 

3

‘

ays , 2
A Srey
Noi rte I AY Y

 

ity State

Who incurred the debt? Check one.

Q Debtor 1 only
Debtor 2 only
QO Debtor 1 and Debtor 2 only
C) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CY No
C) Yes

Ooty
DO.AX JINX

 

State"

Who incurred the debt? Check one.
Q) Debtor 1 only

S}Bentor 2 only

L} Debtor 1 and Debtor 2 only
C2 Atleast one of the debtors and another
(C) Check if this claim is for a community debt

ts the claim subject to offset?

CG No
C) Yes

 

¢agan, Mi 55114

5 Viones , TA DDL

ZIP Code

ZIP Code

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
Q Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
CL] other. Specify

.

Last 4 digits of account number L L AA

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

C} Other. Specify

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

59S

 

page Yor Hw

 
 

EEE EEE EEE

Case 19-20113 Doc1 Filed 07/29/19 Page 41 of 69

omer ( \aenuel vole. uns) cute nmbe yun

“First Name {Middle Name Last Name

  

Your NONPRIORITY Unsecured Claims — Continuation Page

 
    
  

 

- After listing: any ‘entries on this page, number ¢ then beginning with 4.4, followed by 4.5, and 0 forth :

[qo hy Wk Proorp. Crett | On Lon Last 4 digits of account ia ; (‘ Rs | | -
Vay olay oct Rd When was the debt incurred?
Ronde ‘Val ie LID aN 04) As of the date you file, the claim is: Check all that apply.

 

 

City Stale ZIP Code C2 Contingent
C2 unliquidated
Who incurred the debt? Check one. CO} Disputed
Q) Debtor 1 only
Bd debdtor 2 only Type of NONPRIORITY unsecured claim:

,

U] Debtor 1 and Debtor 2 only

Q) Student toans
() Atleast one of the debtors and another

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2) Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? WQther. specify

OD) No
Q) ves

oo
Aa) tn wide has ¢ (ocdic. Last 4 digits of account number _\7 1525 $ ))
riority Creditors Name |
OG se 4a ) When was the debt incurred? i
Street : woe :
eal \ Vix, UD } (20D As of the date you file, the claim is: Check all that apply.

City State ZIP Code () Contingent .
CQ unliquidated :
Q Disputed

C) Check if this claim is for a community debt

 

 

Who incurred the debt? Check one.

C] Debtor 1 only
Debtor 2 only Type of NONPRIORITY unsecured claim:

(C) Debtor 1 and Debtor 2 only

C1} Atieast one of the debtors and another

 

student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [Biher. Specify

C) no
QQ Yes

aD ' Yo fest (ohyal Pa Last 4 digits of sccount number\_) 5 | Y ee

Apronty Creditors Name '
D O.. Rd AKSY When was the debt incurred? i
J Ar g (Ty ‘ol nals, “hy 113 ae As of the date you file, the claim is: Check all that appl
io , : ck all that apply. i

State ZIP Code O Contingent i
O Unliquidated i
Q Disputed

O) Check if this claim is for a community debt

 

 

 

 

Who incurred the debt? Check one.

) Debtor 1 only
postr 2 only Type of NONPRIORITY unsecured claim:
Debtor 1 and Debtor 2 only

C4 Student loans i
U Atteast one of the debtors and another

CJ Obligations arising out of a separation agreement or divorce that : .
you did ct report as priority claims :

Cl Check if this claim is for a community debt r : : .
LI Debts to pension or profit-sharing plans, and other similar debts

 

 

 

Is the claim subject to offset? pe other. Specify
OC) No
U) ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Dee >

 
 

Case 19-20113 Doc 1

Uelins loc Sy

V Middle Name Last Name

Debtor 1 Rane

First Name

  

PP Wells Gigs
ab ondary Shree
San Tanase, CA GY10¥

State ZIP Code

5

 

Who incurred the debt? Check one.
() Debtor + only

PPDebIor 2 only

(J Debtor 1 and Debtor 2 only
L) Atleast one of the debtors and another
(J Check if this claim is for a community debt
Is the claim subject to offset?

QO No
C] ves

» After Wilk ati. entries on this page, niinigae them baiinnipgs with 44, followed " 4.5, and so forth. : :

Filed 07/29/19 Page 42 of 69

Wish

Your NONPRIORITY Unsecured Claims — Continuation Page

Case number {i known),

 
 
 

Last 4 digits of account number G e 73

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q) Obligations arising out of a separation agréement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

\dDther. Specify,

 

 
  

 

o
s
.
f

WO Qo Rak Roce Dg

a SO F50S+
Mcninind VA Aavxe5

 

 

 

Cy }
Last 4 digits of account number 1 Y GO O

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

 

:

 

 

 

 

Ciy State ZIP Code (2 Contingent
C2) unliquidated
Who incurred the debt? Check one. © disputed
XPoevtor 1 only
C2) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) Student toans
At least one of the debtors and another C1) Obligations arising out of a separation agreement or divorce that
C} Cheek if this claim is for a community debt you did not report as priority claims _
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Sd>ciher. Specify
C1 No
LJ] Yes
L_| _ 5
Last 4 digits of account number _
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
mer ree As of the date you file, the claim is: Check all that apply.
City " State ZIP Code (J Contingent

Who incurred the debt? Check one.

CJ Debtor 1 only

() Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

QO No
O Yes

C) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) debts to pension or profit-sharing plans, and other similar debts
LI Other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

 

page we H

 
 

 

I  __—__ EO

\ Case 19-20113; .Doc1 Filed 07/29/19 Page 43 of 69
Debtor 1 dacavelite. (Qo huis) Case number (if known)

First Name \ Middle Name Last Name

re Others to Be Notified About a Debt That You Already Listed

_ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If "| do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Calheo Pye SV Ae Crecdie- On which entry in Part 1 or Part 2 did you list the original creditor?
Name . ~ , . uv
Mok ‘ pista Sock, reat vinel 2 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
oS le at AD Part 2: Creditors with Nonpriority Unsecured Claims
ntt (AIG Cdtu OT Al { Last 4 digits of accountnumber
ciy a

State ZIP Code

VJ NUN iro, CLC On which entry in Part 1 or Part 2 did you list the original creditor?
PO. Bx DUH

Number Street

 

 

 

 

Line 48 of (Check one): Q) Part 4: Creditors with Priority Unsecured Claims
Jd-Part 2: Creditors with Nonpriority Unsecured

 

 

 

Claims
QCon lla, we dG (A Last 4 digits of account number
City State ZIP Code
CVUMN Tundim (A Cc On which entry in Part 1 or Part 2 did you list the original creditor?

 

SD

ie ‘
Do \ Rx I MA Lind! of (Check one): () Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

Number Street ? Part 2: Creditors with Nonpriority Unsecured
Claims
Qveeny 10, Oe AA (004 Last 4 digits of account number
Cit State ZIP Code
PV _ On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

Name ,
FWD Cannon Rd Lindt MN of (Check one): O Part 1: Creditors with Priority Unsecured Claims

 

 

Number Street P| Part 2: Creditors with Nonpriority Unsecured
Claims
Clovelaind, O \ fo Last 4 digits of account number dl AD
City State ZIP Code

 

 

 

 

Ceaat ee YY) AOLIICLA On which entry in Part 1 or Part 2 did you list the original creditor?
jame - O j dj
O Ox DOFOWY Line J for (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street fepart 2: Creditors with Nonpriority Unsecured

 

Claims

as, X* IXAD Last 4 digits of account number __

City State ZIP Code

: \ vf
{ Ohow! (Vo = Kod) \u4 MN On which entry in Part 1 or Part 2 did you list the original creditor?
~p O : OOK 4 \ Yb, Line?’ (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Number Street sid Part 2: Creditors with Nonpriority Unsecured

 

 

 

Claims

 

= Last 4 digits of accountnumber_ __
City State ZIP Cod

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Nai
¥, 0 x Pox HH Line Y Mar (Check one): C] Part 1: Creditors with Priority Unsecured Claims

 

 

 

Number Street‘
P&P Part 2: Creditors with Nonpriority Unsecured
fr 7 Claims
Kyeenvill, SC FU
City : , —

 

State ZIP Eode Last 4 digits of account number__

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page A, ax |

 

 
 

 

‘7 19-20113 Rh Filed 07/29/19 Page 44 of 69
Debtor 1 c loca no toe Case number (i known)

First Name Widdie CI Last Name

re Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarty, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
C Veduct Maneater On "Ry ae in Part 4 or Part 2 did you list the original creditor?
0 QO. Ox | & IRY of (Check one): Q Part 4: Creditors with Priority Unsecured Claims
Number. Street Ones Creditors with Nonpriority Unsecured Claims
A :
( OIM| 1 . x VEY) } | Last 4 digits of account number “~~ sy
City om State _AIP Code.
ne : + Coil ny) cusktm On which entry in Part 1 or Part 2 did you list the original creditor?
eS) Yul
| Son Lint _____ of (Check one): CO Part 4: Creditors with Priority Unsecured Claims
Number Street eo Part 2: Creditors with Nonpriority Unsecured
Claims
Asan Hound cL, UJ \ 0 % 10) Last 4 digits of account number() 2 ©) I
City 7 State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street LJ] Part 2: Creditors with Nonpriority Unsecured
Claims
: Last 4 digits of account number __
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CU) Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber __
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber—
City State ZIP Code
x On which entry in Part 1 or Part 2 did you list the origina? creditor?
ame
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street . . ve
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
City Slate FIP Code Last 4 digits of account number ___ _

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Wat Ql

 
 

 

ON  _E_-_CCS ll

_) Aine (ip, Cog By Filed 07/29/19 Page 45 of 69
Debtor 1 Cd nay Case number (if known)

First Name T Middle Name Last Name

ad the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for Statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

Total claim

Total claims 6a. Domestic support obligations a. $ ( D
from Part 1 6b. Taxes and certain other debts you owe the :
government 6b. $ | Y .
&c. Claims for death or personal injury while you were
intoxicated 6c. §
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 $ ¢ )

6e. Total. Add lines 6a through 6d. : 6e. ly 1 ( pA)
$

Total claim

Total claims 6f. Student loans 6f. § q A,
from Part 2

6g. Obligations arising out of a separation agreement

or divorce that you did not report as priority D
claims 6g. $

6h. Debts to pension or profi it-sharing plans, and other
similar debts 6h. $ A >

61. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. +¢

6j. Total. Add lines 6f through 6i. Gj. (9 q q
$ ; K

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims aad of a

 

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 46 of 69

Fill in this information to identify your case:

Debtor Yacquel WL lou a ~ 2)
Debtor 2 Chiu Nt nY Ny Kn sO)

 

(Spouse If filing) First Name a) Middle Name Last Name
United States Bankruptcy Court for the: District of
Case number

(If known) CY Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
LI Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B- Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

 

22

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4.

 

Name

 

Number Street

 

City State ZIP Code
2.5:

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of |

 

 
 

 

nnn eee OO OE EE

Case 19-20113 Doc1 Filed 07/29/19 Page 47 of 69

Fill in this information to identify your case:

Debtor 1 4 HC (99

 

Debtor 2 Cie A j sin” & Nuns

(Spouse, if filing) First Name J . Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number
(If Known)

 

 

 

UL] Check if this is an
amended filing

Official Form 106H .
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

C) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
L Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CI No

(J) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom:you owe the debt

Check.all schedules that apply:

3a]

 

 

 

 

 

 

 

 

 

 

 

() Schedule D, line
Name
() Schedule E/F, line
Number Street C} Schedule G, line
City State ZIP Code
3.2
(1 Schedule D, line
Name —_
) Schedule E/F, line
Number Street QC) Schedule G, line
City State ZIP Code
3.3
U] Schedule D, line
Name —__..
(2 Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code _

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1

 
 

 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 48 of 69

Fill in this information to identify your case:

oars JACQUUWL (oe Hhnsy

First Jam * Last Name
A

 

 

Debtor 2 COA : J) 1 hn)

 

 

(Spouse, if filing) First Name fe) Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number Check if this is:
(If known)

C) An amended filing
QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM? DD?) YYYY
Schedule I: Your Income 12145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not fiting jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EEE escrive Employment

1. Fill in your employment
information. Debtor 1 Debtor.2 or non-filing spouse

 

 

 

 

“ff you have more than one job,
attach a separate page with
information about additional Employment status UL) Employed C) Employed
employers. AFRot employed pa Not employed

Include part-time, seasonal, or
self-employed work.

Occupation
Occupation may include student coup

or homemaker, if it applies.

 

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

eee ov. Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor-1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.

$, $

3. Estimate and list monthly overtime pay. 3. +$ + $

4, Calculate gross income. Add line 2 + line 3. 4,/ §$ D s ZB

Official Form 1061 Schedule I: Your Income page 1

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 49 of 69

ve SACO oe DSU, eee

First Name ¥ Middle Name Last Name

 

 

For Debtor 1 For Debtor 2 or

non-filin Ouse
Copy line 4 Were... ec ccsccsssssessessessesssessssevssssatsnecssseressuessesucsisssessvaseessenen >4 ¢§ D $ B

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. $ $
5b. Mandatory contributions for retirement plans Sb. §$ $
5c. Voluntary contributions for retirement plans 5c. §$ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. Insurance Se. §$ $
5f. Domestic support obligations of. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +¢$ +¢
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §$ $
8e. Social Security 8e. §$ \\ ) MY $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) gr-hoysing subsidies. AIO
Specify: a = $_. $
8g. Pension or retirement income 8g. §$ $
8h. Other monthly income. Specify: 8h. +3 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ x1 $

 

 

: ; ; A: 2
10. Calculate monthly income. Add line 7 + line 9. 1o.| 8 \ TY + $ Y = Is \4 FY

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. .
Specify: 11.4% $ ©

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. | / NE
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $.

 

 

Combined
monthly income
13.Do expect an increase or decrease within the year after you file this form?

0.

 

C) Yes. Explain:

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 50 of 69

Fill in this information to identify your case:

Debtor 1 : G?q Uel We Loe

Check if this is:

Firat Name / “FY Ain ha
Debtor 2 Who : WW hina Q) An amended filing

(Spouse, if filing) First Name Middle Name Last Name
4

United States Bankruptcy Court for the: District of

 

LA supplement showing postpetition chapter 13
expenses as of the following date:

Case number MM / DD/ YYYY

{If known)

 

 

Official Form 106J
Schedule J: Your Expenses

 

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

EEE eccrine Your Household

1. Is this a joint case?

OC) No. Go to line 2.
Des. Does Debtor 2 live in a separate household?

No

LI} Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? QO No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............ccceeee — ; O
Do not state the dependents’ Kl Ond SN % No
names. 6) hbyes
) No
OC) Yes
C3 No
CO Yes
LI No
C) Yes
C} No
QO) Yes
3. Do your expenses include O) No

expenses of people other than
yourself and your dependents? 2 Yes

er Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

4. The rental or home ownership expenses for your residence. Inciude first mortgage payments and
any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowner's, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

 

4a.
4b.
4c.

4d.

‘sinensis oamanenbentes ea ONO RRAING HERES

Your expensés

s__ (Cb

PrP Ff HF

page 1

 
Case 19-20113 Doc 1

car JACQ LENE LO DD

10.
11.

12.

14,

15.

18.

19.

20.

Official Form 106J

First Name | Middie Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

 

Schedule J: Your Expenses

6a.
6b.
6c.

6d.

12.

13.
14.

15a.
15b.
15c.

15d.

16.

17a.

17b.

17.

17d.

18.

20a.
20b.
20c.
20d."

20e.

fF

Filed 07/29/19 Page 51 of 69

Your expenses

‘satotnontetieinoaoconseeseaenanceeentetitier ett

$

—7Q)

Fe

a Ff

Ff Af

FF Ff Hf

PF PF wf

page 2

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 52 of 69

! \ Lye
Debtor 1 Uae LQQe WU. Case number (i known)

istName iddie Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Ro

21.

22a.

22b.

22c.

23a.

23b.

23c.

+3,

 

 

 

 

 

 

§ “ f
-s 1492
s Al

 

 

 

CJ Yes.

Explain here:

i
i

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 19-20113 Doc1 Filed 07/29/19 Page 53 of 69

 
 
   

   

Fill in this information to identify your case:

Deblor 1 First Name U l (WL Lee yhnsuy
Debtor 2 | Q mu fh V ia) donnsn

(Spouse, if filing) Firstflame Middle Name Last Name

  
      
 

  

 

 

     
 
   
 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

L) Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

ae ov Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?
jarried

CJ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

‘EP No

Q) Yes. List ali of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1. .Debtor'2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 Q Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
Q) Same as Debtor 1 a Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with as
States and territories include Arizona, California, id:

YP No

Q) Yes. Make sure you fill out Schedule H: Your Cadebtors (Official Form 106H).

BREE exriain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

pouse or legal equivalent in a community property state or territory? (Community property
jaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

 

page 1

 

 
 

Case 19-20113 Doc 1

Name | Middle Name Last Name

Filed 07/29/19 Page 54 of 69

Debtor 1 Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
CJ No
J®yes. Fill in the details.

 

Sources of income
Check all that apply:

Gross iricome

(before deductions and
exclusions)

Sources of income
Cheek all that apply.

Gross income

exclusions)

From January 1 of current year until Q Wages, commissions, - Wages, commissions,

(before deductions and

bonuses, tips

the date you filed for bankruptcy:
SPoperating a business

Q Wages, commissions,

For last calendar year: :
bonuses, tips

(January 1 to December 31 | 1S ) perating a business

s +,00)_ bonuses, tips

| Operating a business

$. D

 

Se Wages, commissions,
bonuses, tips

s \LOD

| Operating a business

s 3 \9)

 

For the calendar year before th a Cd waves, commissions,
1 bonuses, tips
(January 1 to December 31 é ( 7) 4d Operating a business
YYYY

’ . Wages, commissions,
$ \4 Ql J ) bonuses, tips

) Operating a business

> \¥, $S |

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments: pensions: rental income; interest; dividends; money collected from lawsuits: royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

EP No

Q Yes. Fill in the details.

 

Sources of income

 

Gross income from Sources of income

Gross income from

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until TT
the date you filed for bankruptcy:
$ Se
For last calendar year: $
(January 1 to December 31, )
yyYYY

 

 

 

 

For the calendar year before that:

 

(January 1 to December 31, )

 

YYYY

 

 

 

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 55 of 69

 

First Name V Middle Name Last Name

es ust Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C) No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Wres. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

4 No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid. Amount you still owe Was this payment for...
payment
~ $ $ Q Mortgage
Creditor's Name
C) car
Number Street C] credit card

Q Loan repayment

 

Q) Suppliers or vendors

 

 

 

 

 

 

City State ZIP Code CJ other
$ $ Q Mortgage
Creditor’s Name
) Car
Number Street CD credit card

 

] Loan repayment

 

QO Suppliers or vendors

 

 

 

 

City State ZIP Code CO) other
$ $ QO Mortgage
Creditor’s Name
J car
Number Street OQ Credit card

 

OQ Loan repayment

 

 

Q Suppliers or vendors
C) other

 

City State ZIP Code

 

 

 

 

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 3

 
 

Debtor 1

 

Case 19-20113 Doc 1

ve lee Joan

Last Name

Case number (if known)

 

Filed 07/29/19 Page 56 of 69

 

lo
pre List all payments to an insider.

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

 

 

 

 

 

 

 

 

Insider's Name

 

Number Street

 

 

City

an insider?

State ZIP Code

Include payments on debts guaranteed or cosigned by an insider.

Ne
Yes. List all payments that benefited an insider.

 

 

Dates of Total.amount Amount you still - Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZiP Code
$

 

 

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

Insider's Name

 

Number Street

 

 

 

City

Official Form 107

State ZIP Code

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Dates. of Total amourit Amount you still Reason for this. payment
payment paid owe i -
Insider's Name $ §
Number Street
City State ZIP Code
$

page 4

 

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 57 of 69

Debtor 1 Cd 10 { (WL Cor Nuns Case number (it known),

tName =|” Middle Name Last Name

Ez Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

 

 

 

 

 

 

 

 

 

 

 

 

 

No
CY Yes. Fill in the details.
Nature of the case Court or agency Status of the case
Case title Court Name OC) Pending
O On appeal
Number Street OQ Concluded
Case number
City State ZIP Code
Case title Court Name ) Pending
i On appeal
Number Street QQ Concluded
Case number
City State ZIP Code

 

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
CI Yes. Fill in the information below.

Describe-the property Date Value of the property

 

 

Creditors Name

 

 

 

Number Street Explain what happened

 

C) Property was repossessed.

 

LJ Property was foreclosed.
Ll) Property was garnished.

 

City State ZIP Code QO) Property was attached, seized, or levied.

 

Describe the property Date Value. of the property

 

 

Creditors Name

 

 

Number Street
Expiain what happened

Property was repossessed.

 

Property was foreclosed.

 

Property was garnished.
Property was attached, seized, or levied.

City State ZIP Code

COoo

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 58 of 69

Debtor 1 Case number (if known)

 

First Name i Last Name

44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Eo

LJ Yes. Fill in the details.

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—__ __

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

C2 No
Q) Yes

Ea List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Pro

U3 Yes. Fill in the details for each gift.

 

 

Gifts with-a total vatue of more than $600 Describe the gifts Dates.you gave Value
per:person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per'person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

 

Person’s relationship to you

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 

 

 

 

 

 

 

 

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 59 of 69

Debtor 1 Case number (i known)

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
CQ] Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
= $
Charity’s Name
$

 

 

Number Street

 

City State ZIP Code

L164 List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

 

 

No
Cl Yes. Fill in the details.

Describe the property you lost arid Describe any insurance coverage for the loss Date of your Value’ of property
lost

how:the loss occurred : a : loss
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property:

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

‘No

J Yes. Fill in the details.

 

 

 

 

Description and value:of any property transferred Date payment or. Amiount of payment
transfer was
Person Who Was Paid — - made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 60 of 69

Debtor 1 enue| { AQ CQ9 3 on Case number (i known)

irst Name | Middle Name Last Name

 

Description and value:of any property transferred Date payment or Amount of
transter was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date. payment or... Amount of payment
transfer was
made
Person Who Was Paid
Number Street _—_, $
$
City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

me
Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

 

 

 

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-20113 Doc1 Filed 07/29/19 Page 61 of 69

Debtor 4 Tacavelne Cor Syl Case number (it known)

First Name | Middle Name Last Name ,

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
CJ) Yes. Fill in the details. ,

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

ND No

C2) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX- __ C1 checking $
Number Street 4 Savings

a Money market

 

 

 

 

 

QO Brokerage
City State 2iP Code ) Other
XXXX—. Q) checking , $
Name of Financial Institution
( Savings
Number Street CQ) Money market

Q Brokerage
(Cl other \

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

SPNo
CD Yes. Fill in the details.

 

 

 

Who else had access to it? Describe the contents Do you still
Have it?
OQ) No
Name of Financlal Institution Name C} Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 62 of 69

coer Wheduele Loo Suns svn

First Name \ Middle Name LastName “7

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
lo
Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
: CI No
Name of Storage Facility Name / : QO Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

EERE teontity Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

lo
a Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

b Street

 

Number Street

 

 

 

 

 

City State ZIP Code

 

City State ZIP Code

 

Give Detalls About Environmental Information

 

_ For the purpose of Part 10, the following definitions apply:

_ # Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

- & Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

% Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

XPNo

L) Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
———— ee
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 

 

 
Case 19-20113 Doc1 Filed 07/29/19 Page 63 of 69

Debtor 1 acauel VE Log Juin Case number (rknown)

:
First Name \ Middis Name Last Name

25. Have you notified any governmenta! unit of any release of hazardous material?

 

 

 

 

 

No
Cl Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Be
Yes. Fill in the details.

 

 

 

 

 

 

 

 

Court or. agency Nature of the case Status of the
case
Case title
Gout Name Q Pending
QO On appeal
Number Street (2 concluded
Case number City State ZIP Code

Part tt: | Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
QA member of a limited liability company (LLC) or limited liability partnership (LLP)
Q) Apartner in a partnership
Q An Officer, director, or managing executive of a corporation

Cl An owner of at least 5% of the voting or equity securities of a corporation

C) No. None of the above applies. Go to Part 12.
QC) Yes. Check all that apply above and fill in the details below for each business.

DN f \ () f S Describe the nature of the business Employer Identification number

_ Do not include Social Security number or ITIN.
Number Street

NNSite Tore en tx Prepay whl 11 ¥ 299

  
 

 

 

 

 

 

Name-of accountant or bookkeeper Dates business existed
Prout f nN I LD o | 5 From To
City { State ZIP Code
Ww
Describe the nature of the business. Employer identification number

 

Do.not include Social-Security number or ITIN.

 

Business Name

 

 

 

 

EIN;
Number Street a
Name of accountant or bookkeeper Dates business existed
From To

 

 

 

 

City State ZIP Code

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
 

 

 

Case 19-20113 Doc1 Filed 07/29/19 Page 64 of 69

som SOCAL Lee. Syn) connie

First Name \ Middle Name Last Name

 

 

 

Describe the nature-of the business. Employer Identification number
. . Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

 

 

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

XPNo

() Yes. Fill in the details below.

 

 

 

 

Date issued
3
Name MM/DD/YYYY
Number Street
City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.
Signatuye of Debtor ra OU

fpfatwe a Debtor 1
Date ” UP? 9 Date WE 2LF

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

24 No
Q) Yes

  

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

YEP No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
 

Case 19-20113 Doc1 Filed 07/29/19 Page 65 of 69

United States Bankruptcy Court
District of Maryland

In Re: Jacque! hae L. SOWUISHA, Case Number:
Lyra A. Sdhunsur

Deb Chapter:

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: 07/27/14 Signature of Debtor(s): he Spee

 

 
Case 19-20113 Doc 1

MD Motor Vehicle Administration
6601 Ritchie Hwy
Glen Burnie, MD 21062

State of Maryland CCU
300 W. Preston Street RM 500
Baltimore, MD 21201

MD Transportation Authority
P.O. Box 17600
Baltimore, MD 21297

National Pen Company
P.O. Box 847203
Dallas, TX 75284

Progressive Leasing
256 Data Drive
Draper, UT 84020

Friedman & Associates
100 Owings Court Ste 4
Reisterstown, MD 21136

Celtic Bank/Surge Credit
268 South State Street Ste 300
Salt Lake City, UT 84111

Bryant State Bank
500 E. 60° Street
Sioux Falls, SD 57104

FSB Blaze
550 S. Broadband Lane
Sioux Falls, SD 57108

Capital One Bank
P.O. Box 30281
Slat Lake City, UT 84130

Credit One Bank
P.O. Box 98872
Las Vegas, NV 89193

LVNV Funding LLC
P.O. Box 1269
Greenville, SC 29603

IC Systems
P.O. Box 64378
Saint Paul, MN 55164

Filed 07/29/19

Page 66 of 69
 

 

 

Case 19-20113 Doc1 Filed 07/29/19

Cach LLC
P.O. Box 1269
Greenville, SC 29603

Midland Funding
2365 Northside Drive Ste 300
San Diego, CA 92108

Portfolio Recovery
120 Corporate Blvd Ste 100
Norfolk, VA 23502

Walmart
P.O. Box 365024
Orlando, FL 32896

Prosper Marketplace
221 Main Street Ste 300
San Francisco, CA 94105

Kay Jewelers
375 Ghent Road
Akron, OH 44333

Financial Recovery Services
P.O. Box 385908
Minneapolis, MN 55438

Radius Global
50 W. Skippack Pike
Amber, PA 19002

MB&W
26000 Cannon Road
Cleveland, OH 44146

Verizon
P.O. Box 489
Newark, NJ 07101

Broadstripe
406 Headquarters Drive
Millersville, MD 21108

National Credit Resolution
P.O. Box 491406
Lawrenceville, GA 30049

Amsher Collection Services
4524 Southlake Pkwy
Hoover, AL 35244

Page 67 of 69
 

Case 19-20113 Doc 1

Avant
222 N. Lasalle Street Ste 1700
Chicago, IL 60601

Midland Funding
320 E. Big Beaver Rd Ste 300
Troy, Mi 48083

OneMain
P.O. Box 1010
Evansville, IN 47706

National Enterprise System
2479 Edison Blvd
Twinsburg, OH 44087

Perfection Collection
313 E. 1200 Ste102
Orem, UT 84058

First Premier Bank
601 S. Minnesota Avenue
Sioux Falls, SD 57104

Credit Solutions Plus
7131 Liberty Road
Baltimore, MD 21207

Resurgent Capital Services
P.O. Box 10497
Greenville, SC 29603

Resurgent
P.O. Box 1269
Greenville, SC 29602

Care Credit
P.O. Box 965036
Orlando, FL 32896

Loews
P.O. Box 965005
Orlando, FL 32896

Home Depot
P.O. Box 6497
Sioux Falls, SD 57117

WF Card Service
P.O. Box 14517
Des Moines, IA 50306

Filed 07/29/19

Page 68 of 69
Case 19-20113 Doc 1

Xfinity
P.O. Box 21428
Eagan, MN 55121

Credit Management
P.O. Box 118288
Carrollton, TX 75011

Point Breeze Credit Union
41350 McCormick Road
Executive Plaza 2

Hunt Valley, MD 21031

Baltimore Gas & Electric Company
P.O. Box 1475
Baltimore, MD 21203

Rickart Collection System
575 Milltown Road
North Brunswick, NJ 08902

Credit Protection Agency
P.O. Box 802068
Dallas, TX 75380

Kabbage
925-B Peachtree Street Ste 1688
Atlanta, GA 30309

Delaware Dept of Transportation
P.O. Box 697
Dover, DE 19903

Woodforest National Bank
P.O. Box 7889
The Woodlands, TX 77387

Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104

Capital One Bank
Recovery Dept

P.O. Box 85057
Richmond, VA 23285

Filed 07/29/19

Page 69 of 69

 
